DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-4, 8-17, 19-26 and 30-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-9, 11-12, 16, 18-23 and 29-30 of the issued patent Lee et al., US 11/330,604 B2 (Lee’604 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 11/330,604.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 11/330,604
2. (New) A method for wireless communication at a user equipment (UE), comprising:
receiving a first configuration for a first cell associated with a first frequency band 
and a second configuration for a second cell associated with a second frequency band;






identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 


a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and


4. (New) The method of claim 2, further comprising: 
determining that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction.






communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.


3. (New) The method of claim 2, wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell.





8. (New) The method of claim 7, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on whether the first frequency band and the second frequency band comprise a same frequency band or different frequency bands.


9. (New) The method of claim 7, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on a separation in frequency between the first frequency band and the second frequency band.

10. (New) The method of claim 2, further comprising:
transmitting an indication of a capability of the UE to support half-duplex communications, wherein identifying the conflict is based at least in part on the capability of the UE to support half-duplex communications.



11. (New) The method of claim 2, further comprising:
determining the first communication direction based at least in part on the first slot format configuration for the first cell.






12. (New) The method of claim 11, 
wherein the second communication direction is configured via radio resource control (RRC) signaling, or a semi-static slot format indicator (SFI), or a combination thereof.




13. (New) The method of claim 12, wherein:
the UE is a type 1 UE for power control or a type 2 UE for power control; and
a first radio access technology (RAT) associated with the first cell is an evolved universal terrestrial radio access (E-UTRA) RAT and a second RAT associated with the second cell is a new radio (NR) RAT.

14. (New) The method of claim 11, wherein the second communication direction is semi-statically configured.








15. (New) The method of claim 14, wherein:
the UE is a type 1 UE for power control or a type 2 UE for power control; and
a first radio access technology (RAT) associated with the first cell is a new radio (NR) RAT and a second RAT associated with the second cell is an evolved universal terrestrial radio access (E-UTRA) RAT.

16. (New) The method of claim 11, wherein:
the first communication direction is dynamically configured and a communication on the second cell in the second communication direction is dropped based at least in part on the first communication direction; and
the second communication direction is semi-statically configured.

17. (New) The method of claim 2, further comprising:
identifying, for the at least the portion of the TTI, one or more flexible symbols for the second cell; and determining the second communication direction for the at least the portion of the TTI based at least in part on the one or more flexible symbols for the second cell.










19. (New) The method of claim 2, wherein the first frequency band is a same frequency band as the second frequency band.

20. (New) The method of claim 2, wherein at least one of the first cell or the second cell operate using time division duplexing (TDD).

21. (New) The method of claim 2, wherein the first cell and the second cell are synchronized.

22. (New) The method of claim 2, wherein the second cell is another cell different from the first cell.

23. (New) The method of claim 22, wherein the first cell comprises a master cell group (MCG) of a dual connectivity configuration including the second cell, and the second cell comprises a secondary cell group (SCG) of the dual connectivity configuration.


24. (New) An apparatus for wireless communication at a user equipment (UE), comprising:
a processor;
memory coupled with the processor;

a transceiver configured to receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band; and
instructions stored in the memory and executable by the processor to cause the apparatus to:




identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 


a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and


26. (New) The apparatus of claim 24, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction.






communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.






25. (New) The apparatus of claim 24, wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell.



30. (New) An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band;





means for identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 

a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and












means for communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.


31. (New) A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:


receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band;





identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 


a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and













communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.
1. A method for wireless communication at a user equipment (UE), comprising:
receiving a first slot format configuration for a first cell 

and a second slot format configuration for a second cell, the first cell being associated with a first radio access technology (RAT) and a first radio frequency (RF) spectrum band and the second cell being associated with a second RAT and a second RF spectrum band;

identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on the first slot format configuration and the second slot format configuration, 

a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE and the first cell on the first RF spectrum band and a second communication direction for the UE and the second cell on the second RF spectrum band;


determining, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof; and

communicating, during the portion of the TTI and based at least in part on the first slot format configuration, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell.

2. The method of claim 1, further comprising:
dropping, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict.


3. The method of claim 1, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on whether the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands.


4. The method of claim 1, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on a separation in frequency between the first RF spectrum band and the second RF spectrum band.

6. The method of claim 1, further comprising:
determining a capability of the UE to support half-duplex communications based at least in part on the first RF spectrum band and the second RF spectrum band; and transmitting, to a base station, an indication of the capability to support half-duplex communications.

7. The method of claim 1, further comprising:
determining the first communication direction for the portion of the TTI based at least in part on the first slot format configuration; and
determining the second communication direction for the portion of the TTI based at least in part on the second slot format configuration.

8. The method of claim 7, wherein:
the first communication direction is semi-statically configured; and
the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof.

9. The method of claim 8, wherein:
the UE is a type 1 UE for power control or a type 2 UE for power control; and
the first RAT is an evolved universal terrestrial radio access (E-UTRA) RAT and the second RAT is a new radio (NR) RAT.




8. The method of claim 7, wherein:
the first communication direction is semi-statically configured; and
the second communication direction is configured via radio resource control (RRC) signaling, or downlink control information (DCI), or a semi-static slot format indicator (SFI), or a combination thereof.


11. The method of claim 10, wherein: 
the UE is a type 1 UE for power control or a type 2 UE for power control; and
the first RAT is a new radio (NR) RAT and the second RAT is an evolved universal terrestrial radio access (E-UTRA) RAT.





12. The method of claim 7, wherein:
the first communication direction is dynamically configured and a communication on the second cell in the second communication direction is dropped based at least in part on the dynamically configured first communication direction;
and the second communication direction is semi-statically configured.

16. The method of claim 1, further comprising:
identifying, for the portion of the TTI, one or more flexible symbols for the second cell based at least in part on the second slot format configuration; and determining the first communication direction for the portion of the TTI based at least in part on the one or more flexible symbols for the second cell.

3. The method of claim 1, wherein determining the priority based at least in part on the first RF spectrum band and the second RF spectrum band comprises:
determining the priority based at least in part on whether
the first RF spectrum band and the second RF spectrum band comprise a same RF spectrum band or different RF spectrum bands.

18. The method of claim 1, wherein at least one of the first cell or the second cell operate using time division duplexing (TDD).

19. The method of claim 1, wherein the first cell and the second cell are synchronized.

20. The method of claim 1, wherein the first cell comprises a reference cell and the second cell comprises another cell.

21. The method of claim 20, wherein the reference cell comprises a master cell group (MCG) of a dual connectivity configuration including the other cell, and the other cell comprises a secondary cell group (SCG) of the dual connectivity configuration.



22. An apparatus for wireless communication at a user equipment (UE), comprising:
a processor,
memory coupled with the processor;

a transceiver configured to receive a first slot format configuration for a first cell and a second slot format configuration for a second cell, the first cell being associated with a first radio access technology (RAT) and a first radio frequency (RF) spectrum band and the second cell being associated with a second RAT and a second RF spectrum band; and instructions stored in the memory and executable by the processor to cause the apparatus to:

identify, for at least a portion of a transmission time interval (TTI) and based at least in part on the first slot format configuration and the second slot format configuration, 

a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE and the first cell on the first RF spectrum band and a second communication direction for the UE and the second cell on the second RF spectrum band; and




determine, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof; 

wherein the transceiver is further configured to communicate,
during the portion of the TTI and based at least in part on the first slot format configuration, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell.

23. The apparatus of claim 22, wherein the instructions are further executable by the processor to cause the apparatus to:
drop, during the portion of the TTI, a communication on the second cell in the second communication direction based at least in part on the identified conflict.


29. An apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving a first slot format configuration for a first cell and a second slot format configuration for a second cell, the first cell being associated with a first radio access technology (RAT) and a first radio frequency (RF) spectrum band and the second cell being associated with a second RAT and a second RF spectrum band;

means for identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on the first slot format configuration and the second slot format configuration, 

a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE and the first cell on the first RF spectrum band and a second communication direction for the UE and the second cell on the second RF spectrum band;
means for determining, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof; and
means for communicating, during the portion of the TTI and based at least in part on the first slot format configuration, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell.

30. A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE),
the code comprising instructions executable by a processor
to:
receive a first slot format configuration for a first cell and a second slot format configuration for a second cell, the
first cell being associated with a first radio access technology (RAT) and a first radio frequency (RF) spectrum band and the second cell being associated with a second RAT and a second RF spectrum band;

identify, for at least a portion of a transmission time interval (TTI) and based at least in part on the first slot format configuration and the second slot format configuration, 

a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE and the first cell on the first RF spectrum band and a second communication direction for the UE and the second cell on the second RF spectrum band;
determine, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof; and
communicate, during the portion of the TTI and based at least in part on the first slot format configuration, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell.


Regarding claim 2, Lee’604 discloses a method for wireless communication at a user equipment (UE), comprising:
receiving a first configuration for a first cell associated with a first frequency band 
and a second configuration for a second cell associated with a second frequency band;
identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 
a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and
communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (see Lee’604, claim 1).
Regarding claim 3, Lee’604 discloses wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell (see Lee’604, claim 2).
Regarding claim 4, Lee’604 discloses further comprising: 
determining that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction (see Lee’604, claim 1).
Regarding claim 8, Lee’604 discloses wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on whether the first frequency band and the second frequency band comprise a same frequency band or different frequency bands (see Lee’604, claim 3).
Regarding claim 9, Lee’604 discloses wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on a separation in frequency between the first frequency band and the second frequency band (see Lee’604, claim 4).
Regarding claim 10, Lee’604 discloses further comprising:
transmitting an indication of a capability of the UE to support half-duplex communications, wherein identifying the conflict is based at least in part on the capability of the UE to support half-duplex communications (see Lee’604, claim 6).
Regarding claim 11, Lee’604 discloses further comprising:
determining the first communication direction based at least in part on the first slot format configuration for the first cell (see Lee’604, claim 7).
Regarding claim 12, Lee’604 discloses wherein the second communication direction is configured via radio resource control (RRC) signaling, or a semi-static slot format indicator (SFI), or a combination thereof (see Lee’604, claim 8).
Regarding claim 13, Lee’604 discloses wherein:
the UE is a type 1 UE for power control or a type 2 UE for power control; and
a first radio access technology (RAT) associated with the first cell is an evolved universal terrestrial radio access (E-UTRA) RAT and a second RAT associated with the second cell is a new radio (NR) RAT (see Lee’604, claim 9).
Regarding claim 14, Lee’604 discloses wherein the second communication direction is semi-statically configured (see Lee’604, claim 8).
Regarding claim 15, Lee’604 discloses wherein:
the UE is a type 1 UE for power control or a type 2 UE for power control; and
a first radio access technology (RAT) associated with the first cell is a new radio (NR) RAT and a second RAT associated with the second cell is an evolved universal terrestrial radio access (E-UTRA) RAT (see Lee’604, claim 11).
Regarding claim 16, Lee’604 discloses wherein:
the first communication direction is dynamically configured and a communication on the second cell in the second communication direction is dropped based at least in part on the first communication direction; and
the second communication direction is semi-statically configured (see Lee’604, claim 12).
Regarding claim 17, Lee’604 discloses further comprising:
identifying, for the at least the portion of the TTI, one or more flexible symbols for the second cell; and determining the second communication direction for the at least the portion of the TTI based at least in part on the one or more flexible symbols for the second cell (see Lee’604, claim 16).
Regarding claim 19, Lee’604 discloses wherein the first frequency band is a same frequency band as the second frequency band (see Lee’604, claim 3).
Regarding claim 20, Lee’604 discloses wherein at least one of the first cell or the second cell operate using time division duplexing (TDD) (see Lee’604, claim 18).
Regarding claim 21, Lee’604 discloses wherein the first cell and the second cell are synchronized (see Lee’604, claim 19).
Regarding claim 22, Lee’604 discloses wherein the second cell is another cell different from the first cell (see Lee’604, claim 20).
Regarding claim 23, Lee’604 discloses wherein the first cell comprises a master cell group (MCG) of a dual connectivity configuration including the second cell, and the second cell comprises a secondary cell group (SCG) of the dual connectivity configuration (see Lee’604, claim 21).
Regarding claim 24, Lee’604 discloses an apparatus for wireless communication at a user equipment (UE), comprising:
a processor;
memory coupled with the processor;
a transceiver configured to receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 
a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and
communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (see Lee’604, claim 22).
Regarding claim 25, Lee’604 discloses wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction.
wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell (see Lee’604, claim 23).
Regarding claim 26, Lee’604 discloses wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction (see Lee’604, claim 22).
Regarding claim 30, Lee’604 discloses an apparatus for wireless communication at a user equipment (UE), comprising:
means for receiving a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band;
means for identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 
a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and
means for communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (see Lee’604, claim 29).
Regarding claim 31, Lee’604 discloses A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to:
receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band;
identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, 
a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell; and
communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (see Lee’604, claim 30).
Regarding claims 2-31, the difference between the instant application and Lee’604 are minor and could be implied from the teachings of the claimed invention of the Lee’604.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Lee’604, into the invention of the instant application, in order to support an improved method that support half-duplex operation in dual connectivity (see Lee’604, col. 1, lines 41-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2-4, 7, 10, 18, 20-22, 24-26 and 29-31is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2018/0270039 A1 (Zhang hereinafter), in view of disclosed prior art Seo et al., US 2019/0281601 A1 (Seo hereinafter).
Here is how the references teach the claims. 
Regarding claim 2, Zhang discloses a method for wireless communication at a user equipment (UE) (In the embodiments of the present disclosure, user equipment (UE) may be referred to as a terminal, a mobile station (MS), a mobile terminal, or the like. The user equipment may communicate with one or more core networks through a radio access network (RAN); see Zhang, paragraph [0043]), comprising:
receiving a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band (sending, by the base station, indication information of a time resource and/or a frequency resource that are/is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0018]. Also see paragraph [0096] and [0097], “a macro cell is adjacent to a small cell. Both the macro cell and the small cell are operating on a frequency sub band subband i, and the sub band i is a frequency subband configured to be in the flexible half-duplex mode … An uplink-downlink timeslot configuration of the macro cell on the subband i is presented in Table 2 m a sequence from a subframe 0 to a subframe 9”);
identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, a conflict for communications scheduled for the UE (a cell A detects interference from a cell B. Reverse transmission interference from the cell B to the cell A is interference from a downlink of the cell B to the cell A in an uplink transmission time period of the cell A or interference from an uplink of the cell B to the cell A in a downlink transmission time period of the cell A. The cell A is capable of learning of an uplink-downlink timeslot configuration of the cell B; see Zhang, paragraph [0055]), the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell (when the cell A receives the interference from the cell B in the uplink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs downlink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference. Similarly, when the cell A receives the interference from the cell B in the downlink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs uplink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference; see Zhang, paragraph [0055]); 
Regarding claim 24, Zhang discloses an apparatus for wireless communication at a user equipment (UE) (In the embodiments of the present disclosure, user equipment (UE) may be referred to as a terminal, a mobile station (MS), a mobile terminal, or the like. The user equipment may communicate with one or more core networks through a radio access network (RAN); see Zhang, paragraph [0043]), comprising: … a transceiver configured to receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band (sending, by the base station, indication information of a time resource and/or a frequency resource that are/is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0018]. Also see paragraph [0096] and [0097], “a macro cell is adjacent to a small cell. Both the macro cell and the small cell are operating on a frequency sub band subband i, and the sub band i is a frequency subband configured to be in the flexible half-duplex mode … An uplink-downlink timeslot configuration of the macro cell on the subband i is presented in Table 2 m a sequence from a subframe 0 to a subframe 9”); … to cause the apparatus to:
identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, a conflict for communications scheduled for the UE (a cell A detects interference from a cell B. Reverse transmission interference from the cell B to the cell A is interference from a downlink of the cell B to the cell A in an uplink transmission time period of the cell A or interference from an uplink of the cell B to the cell A in a downlink transmission time period of the cell A. The cell A is capable of learning of an uplink-downlink timeslot configuration of the cell B; see Zhang, paragraph [0055]), the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell (when the cell A receives the interference from the cell B in the uplink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs downlink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference. Similarly, when the cell A receives the interference from the cell B in the downlink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs uplink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference; see Zhang, paragraph [0055]); 
Regarding claim 30, Zhang discloses an apparatus for wireless communication at a user equipment (UE) (In the embodiments of the present disclosure, user equipment (UE) may be referred to as a terminal, a mobile station (MS), a mobile terminal, or the like. The user equipment may communicate with one or more core networks through a radio access network (RAN); see Zhang, paragraph [0043]), comprising:
means for receiving a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band (sending, by the base station, indication information of a time resource and/or a frequency resource that are/is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0018]. Also see paragraph [0096] and [0097], “a macro cell is adjacent to a small cell. Both the macro cell and the small cell are operating on a frequency sub band subband i, and the sub band i is a frequency subband configured to be in the flexible half-duplex mode … An uplink-downlink timeslot configuration of the macro cell on the subband i is presented in Table 2 m a sequence from a subframe 0 to a subframe 9”);
means for identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell, a conflict for communications scheduled for the UE (a cell A detects interference from a cell B. Reverse transmission interference from the cell B to the cell A is interference from a downlink of the cell B to the cell A in an uplink transmission time period of the cell A or interference from an uplink of the cell B to the cell A in a downlink transmission time period of the cell A. The cell A is capable of learning of an uplink-downlink timeslot configuration of the cell B; see Zhang, paragraph [0055]), the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell (when the cell A receives the interference from the cell B in the uplink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs downlink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference. Similarly, when the cell A receives the interference from the cell B in the downlink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs uplink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference; see Zhang, paragraph [0055]); 
Regarding claim 31, Zhang discloses … receive a first configuration for a first cell associated with a first frequency band and a second configuration for a second cell associated with a second frequency band (sending, by the base station, indication information of a time resource and/or a frequency resource that are/is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0018]. Also see paragraph [0096] and [0097], “a macro cell is adjacent to a small cell. Both the macro cell and the small cell are operating on a frequency sub band subband i, and the sub band i is a frequency subband configured to be in the flexible half-duplex mode … An uplink-downlink timeslot configuration of the macro cell on the subband i is presented in Table 2 m a sequence from a subframe 0 to a subframe 9”);
identify, for at least a portion of a transmission time interval (TTI) and based at least in part on a first slot format configuration for the first cell (a cell A detects interference from a cell B. Reverse transmission interference from the cell B to the cell A is interference from a downlink of the cell B to the cell A in an uplink transmission time period of the cell A or interference from an uplink of the cell B to the cell A in a downlink transmission time period of the cell A. The cell A is capable of learning of an uplink-downlink timeslot configuration of the cell B; see Zhang, paragraph [0055]), a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE via the first cell and a second communication direction for the UE via the second cell (when the cell A receives the interference from the cell B in the uplink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs downlink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference. Similarly, when the cell A receives the interference from the cell B in the downlink transmission time period of the cell A, if the cell A determines, according to the uplink-downlink timeslot configuration of the cell B, that the cell B performs uplink transmission in this time period, the interference from the cell B in this time period is considered to be reverse transmission interference; see Zhang, paragraph [0055]); 
Regarding claims 2, 24, 30 and 31, Zhang does not explicitly disclose the following features.
Regarding claim 2, and communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.
Regarding claim 24, a processor;
memory coupled with the processor; …and instructions stored in the memory and executable by the processor … and communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.
Regarding claim 30, and means for communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.
Regarding claim 31, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: … and
communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell.
In the same field of endeavor (e.g., communication system) Seo discloses a method for a first cell transmitting and receiving a signal in a particular resource set for which a priority is given with respect to a second cell in a multi-cell communication system that comprises the following features.
Regarding claim 2, and communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]. Also see paragraph [0064], “FIG. 8 shows an example of configuring a whole resource with resource sets having a top priority given to each cell according to an embodiment of the present invention. Particularly, the following situation is assumed. First of all, a whole resource is configured with resource sets 1 to 3, a cell A bas a top priority on the resource set 1, a cell B has a top priority on the resource set 2, and a cell C bas a top priority on the resource set 3”).
Regarding claim 24, a processor (see Seo, Fig. 11, element 1110 “Processor”);
memory coupled with the processor (see Seo, Fig. 11, elements 1110 and 1120 “Processor” and “Memory”); …and instructions stored in the memory and executable by the processor (The memory 1120 is connected to the processor 1110 and stores operating systems, applications, program code, data, and the like; see Seo, paragraph [0088]) … and communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]. Also see paragraph [0064], “FIG. 8 shows an example of configuring a whole resource with resource sets having a top priority given to each cell according to an embodiment of the present invention. Particularly, the following situation is assumed. First of all, a whole resource is configured with resource sets 1 to 3, a cell A bas a top priority on the resource set 1, a cell B has a top priority on the resource set 2, and a cell C bas a top priority on the resource set 3”).
Regarding claim 30, and means for communicating, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]. Also see paragraph [0064], “FIG. 8 shows an example of configuring a whole resource with resource sets having a top priority given to each cell according to an embodiment of the present invention. Particularly, the following situation is assumed. First of all, a whole resource is configured with resource sets 1 to 3, a cell A bas a top priority on the resource set 1, a cell B has a top priority on the resource set 2, and a cell C bas a top priority on the resource set 3”).
Regarding claim 31, a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (FIG. 11 is a block diagram illustrating a communication device according to embodiments of the present invention; see Seo, paragraph [0026]. Also see paragraph [0092], “In the case of a firmware or software configuration, the method according to the embodiments of the present invention may be implemented by a module, a procedure, or a function, which performs functions or operations described above. For example, software code may be stored in a memory unit and then may be executed by a processor. The memory unit may be located inside or outside the processor to transmit and receive data to and from the processor through various well-known means”), the code comprising instructions executable by a processor to: … and
communicate, during the at least the portion of the TTI and based at least in part on the first slot format configuration, via the first cell based at least in part on the first cell having priority over the second cell (Preferably, in a different resource set on which a priority given to the first cell is placed, a plurality of second TTIs corresponding to the second cell are included in the prescribed first TTI corresponding to the first cell; see Seo, paragraph [0011]. Also see paragraph [0064], “FIG. 8 shows an example of configuring a whole resource with resource sets having a top priority given to each cell according to an embodiment of the present invention. Particularly, the following situation is assumed. First of all, a whole resource is configured with resource sets 1 to 3, a cell A bas a top priority on the resource set 1, a cell B has a top priority on the resource set 2, and a cell C bas a top priority on the resource set 3”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Seo regarding a first cell transmitting and receiving a signal in a particular resource set for which a priority is given with respect to a second cell in a multi-cell communication system into the method related to sending interference indication information to the neighboring cell of Zhang. The motivation to do so is to control priority based interference in a wireless communication system (see Seo, abstract and paragraph [0001]).
Regarding claim 3, Zhang discloses wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell (where the interference indication information includes at least the indication information of the frequency resource that receives the interference from the neighboring cell and that is configured to be in the flexible half-duplex mode, so as to indicate that the interference from the neighboring cell is interference on the frequency resource configured to be in the flexible half-duplex mode. In this way, in an application scenario of a flexible half-duplex technology, a base station can learn of a status of interference from a neighboring cell, so as to use a corresponding interference suppression mechanism; see Zhang, paragraph [0094]).
Regarding claim 10, Zhang discloses further comprising:
transmitting an indication of a capability of the UE to support half-duplex communications (where the interference indication information includes at least indication information of a frequency resource that receives the interference from the neighboring cell and that is configured to be in a flexible half-duplex mode; see Zhang, abstract), wherein identifying the conflict is based at least in part on the capability of the UE to support half-duplex communications (and sending, by the base station, interference indication information to the neighboring cell, where the interference indication information includes at least indication information of a frequency resource that receives the interference from the neighboring cell, and the frequency resource is a frequency resource configured to be in a flexible half-duplex mode; see Zhang, paragraph [0009]).
Regarding claim 18, Zhang discloses wherein the UE communicates with the first cell, the second cell, or both, using half-duplex communications (by the base station, indication information of a time resource and/or a frequency resource that are/is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0018]).
Regarding claim 20, Zhang discloses wherein at least one of the first cell or the second cell operate using time division duplexing (TDD) (To make full use of advantages of the TDD system, dynamically adjust uplink-downlink resource allocation, and improve spectrum efficiency, a proper technical solution needs to be used to overcome impact of cross-timeslot interference; see Zhang, paragraph [0006]).
Regarding claim 22, Zhang discloses wherein the second cell is another cell different from the first cell (A macro cell is adjacent to a small cell. Both the macro cell and the small cell are operating on a frequency subband subband 1, and a subframe 3 of the subband 1 is configured to be in the flexible half-duplex mode; see Zhang, paragraph [0109]).
Regarding claim 25, Zhang discloses wherein the UE is configured to implement conflict resolution for directional communications between the first cell and the second cell (where the interference indication information includes at least the indication information of the frequency resource that receives the interference from the neighboring cell and that is configured to be in the flexible half-duplex mode, so as to indicate that the interference from the neighboring cell is interference on the frequency resource configured to be in the flexible half-duplex mode. In this way, in an application scenario of a flexible half-duplex technology, a base station can learn of a status of interference from a neighboring cell, so as to use a corresponding interference suppression mechanism; see Zhang, paragraph [0094]).
Regarding claims, 4, 7, 21, 26 and 29, Zhang does not explicitly disclose the following features. 
Regarding claim 4, further comprising: 
determining that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction.
Regarding claim 7, further comprising:
determining that the first cell has priority over the second cell based at least in part on the first cell being a reference cell, wherein communicating with the first cell during the at least the portion of the TTI is based at least in part on determining that the first cell is the reference cell.
Regarding claim 21, wherein the first cell and the second cell are synchronized.
Regarding claim 26, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction.
Regarding claim 29, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first cell being a reference cell, wherein communicating with the first cell during the at least the portion of the TTI is based at least in part on determining that the first cell is the reference cell.
In the same field of endeavor (e.g., communication system) Seo discloses a method for a first cell transmitting and receiving a signal in a particular resource set for which a priority is given with respect to a second cell in a multi-cell communication system that comprises the following features.
Regarding claim 4, further comprising: 
determining that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]).
Regarding claim 7, further comprising:
determining that the first cell has priority over the second cell based at least in part on the first cell being a reference cell (Particularly, the resource set except the resource set on which each cell has the top priority may include a resource set on which a different cell has a top priority; see Seo, paragraph [0060]), wherein communicating with the first cell during the at least the portion of the TTI is based at least in part on determining that the first cell is the reference cell (In particular, TTI 0 to TTI 2 shown in FIG. 9 assume resources on which a cell A has a top priority like the aforementioned resource set 1 of FIG. 8. Therefore, on the resource set 1, the cell A operates with reference to a TTI relatively longer than that of a cell B; see paragraph [0071]).
Regarding claim 21, wherein the first cell and the second cell are synchronized (When power is turned on or the UE enters a new cell, the UE performs an initial cell search procedure such as acquisition of synchronization with an eNB (S301). To this end, the UE may adjust synchronization with the eNB by receiving a primary synchronization channel (P-SCH) and a secondary synchronization channel (S-SCH) from the eNB and acquire information such as a cell identity (ID); see Seo, paragraph [0036]).
Regarding claim 26, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first communication direction and the second communication direction (In performing the above-described operation, a specific cell may transmit data on a resource set on which the specific cell has a low priority depending on a situation. In this case, it may be provided that a signal transmitted on the corresponding resource set can protect a signal, to which interference may be caused by the transmitted signal, of a cell having a high priority; see Seo, paragraph [0081]).
Regarding claim 29, wherein the instructions are further executable by the processor to cause the apparatus to:
determine that the first cell has priority over the second cell based at least in part on the first cell being a reference cell (Particularly, the resource set except the resource set on which each cell has the top priority may include a resource set on which a different cell has a top priority; see Seo, paragraph [0060]), wherein communicating with the first cell during the at least the portion of the TTI is based at least in part on determining that the first cell is the reference cell (In particular, TTI 0 to TTI 2 shown in FIG. 9 assume resources on which a cell A has a top priority like the aforementioned resource set 1 of FIG. 8. Therefore, on the resource set 1, the cell A operates with reference to a TTI relatively longer than that of a cell B; see Seo, paragraph [0071]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Seo regarding a first cell transmitting and receiving a signal in a particular resource set for which a priority is given with respect to a second cell in a multi-cell communication system into the method related to sending interference indication information to the neighboring cell of Zhang. The motivation to do so is to control priority based interference in a wireless communication system (see Seo, abstract and paragraph [0001]).

Claim(s) 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2018/0270039 A1 (Zhang hereinafter), in view of disclosed prior art Seo et al., US 2019/0281601 A1 (Seo hereinafter), as applied to the claims above and further in view of disclosed prior art Yerramalli et al., US 2016/0234835 A1 (Yerramalli hereinafter).
Here is how the references teach the claims. 
Regarding claims 8, 9 and 19, Zhang and Seo disclose the method of claim 2 and claim 7. Zhang and Seo do not explicitly disclose the following features.
Regarding claim 8, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on whether the first frequency band and the second frequency band comprise a same frequency band or different frequency bands.
Regarding claim 9, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on a separation in frequency between the first frequency band and the second frequency band.
Regarding claim 19, wherein the first frequency band is a same frequency band as the second frequency band.
In the same field of endeavor (e.g., communication system) Yerramalli discloses a method for managing a plurality of radio access technologies (RATs) accessing a shared radio frequency spectrum band that comprises the following features.
Regarding claim 8, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on whether the first frequency band and the second frequency band comprise a same frequency band or different frequency bands (The shared radio frequency spectrum band may include a radio frequency spectrum band for which transmitting apparatuses may need to contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such as Wi-Fi use, or a radio frequency spectrum band that is available for use by multiple operators in an equally shared or prioritized manner); see Yerramalli, paragraph [0131]).
Regarding claim 9, wherein determining that the first cell has priority over the second cell comprises:
determining the priority based at least in part on a separation in frequency between the first frequency band and the second frequency band (Under some scenarios, communications between the Wi-Fi access point and Wi-Fi station(s) may be separated by a short interframe spacing (SIPS). A base station or UE contending for access to a shared radio frequency spectrum band over which the Wi-Fi communications are carried may interpret the SIPS as an indication that the shared radio frequency spectrum band is available ( e.g., unoccupied)); see Yerramalli, paragraph [0054]. Also see paragraph [0051], “The shared radio frequency spectrum band may be a radio frequency spectrum band for which a device may need to contend for access (e.g., a radio frequency spectrum band that is available for unlicensed use, such as Wi-Fi use, or a radio frequency spectrum band that is available for use by multiple operators in an equally shared or prioritized manner)”).
Regarding claim 19, wherein the first frequency band is a same frequency band as the second frequency band (Some modes of communication may enable communication between a base station and a UE over a shared radio frequency spectrum band (e.g., a radio frequency spectrum band shared with Wi-Fi nodes), or over different radio frequency spectrum bands ( e.g., a dedicated radio frequency spectrum band and a shared radio frequency spectrum band) of a cellular network; see Yeramalli, paragraph [0007]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yerramalli regarding managing a plurality of radio access technologies (RATs) accessing a shared radio frequency spectrum band into the method related to sending interference indication information to the neighboring cell of Zhang and Seo. The motivation to do so is to manage co-existence of multiple RATs using different techniques contending for access to a shared radio spectrum band (see Yerramalli, paragraphs [0003] and [0009]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2018/0270039 A1 (Zhang hereinafter), in view of disclosed prior art Seo et al., US 2019/0281601 A1 (Seo hereinafter), as applied to the claims above and further in view of disclosed prior art Lu et al., US 2016/0100400 A1 (Lu hereinafter).
Here is how the references teach the claims. 
Regarding claim 11, Zhang and Seo disclose the method of claim 2. Zhang and Seo do not explicitly disclose further comprising: determining the first communication direction based at least in part on the first slot format configuration for the first cell. In the same field of endeavor (e.g., communication system) Lu discloses a method for a beacon based time division multiplexing synchronization for multiple radio access technology (RAT) coexistence that comprises further comprising:
determining the first communication direction based at least in part on the first slot format configuration for the first cell (The receiver 505 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, etc.). The receiver 505 may thus receive a timing beacon transmitted by another wireless device, other information regarding TDM time slots, and so forth; see Lu, paragraph [0049]. Also see paragraph [0029], “Other wireless communication links 125 may be based on cellular RATs, such as long term evolution (LTE) or another cellular RAT, operating in an unlicensed band shared by the first and second RATs”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lu regarding beacon based time division multiplexing synchronization for multiple radio access technology (RAT) coexistence into the method related to sending interference indication information to the neighboring cell of Zhang and Seo. The motivation to do so is to prevent transmissions associated with one RAT from interfering with transmissions of the other RAT(s) in a time division multiplexing (TDM) scheme (see Lu, paragraphs [0001] and [0003]).

Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2018/0270039 A1 (Zhang hereinafter), in view of disclosed prior art Seo et al., US 2019/0281601 A1 (Seo hereinafter), as applied to the claims above and further in view of disclosed prior art Lu et al., US 2016/0100400 A1 (Lu hereinafter), as applied to the claims above and further in view of disclosed prior art Babaei et al., US 2019/0141695 A1 (Babaei hereinafter).
Here is how the references teach the claims. 
Regarding claims 12 and 14, Zhang, Seo and Lu disclose the method of claim 11. Zhang, Seo and Lu do not explicitly disclose the following features.
Regarding claim 12, wherein the second communication direction is configured via radio resource control (RRC) signaling, or a semi-static slot format indicator (SFI), or a combination thereof.
Regarding claim 14, wherein the second communication direction is semi-statically configured.
In the same field of endeavor (e.g., communication system) Babaei discloses a method for multicarrier communication system that comprises the following features.
Regarding claim 12, wherein the second communication direction is configured via radio resource control (RRC) signaling, or a semi-static slot format indicator (SFI), or a combination thereof (In an example, a wireless device may be configured to monitor SFI in group common PDCCH for a Scell on a different cell. In an example, for cross cell GC-PDCCH monitoring, RRC configuration may indicate that the same SFI may be applicable to more than once cell; see Babaei, paragraph [0478]).
Regarding claim 14, wherein the second communication direction is semi-statically configured (In an example, the UE may not be expected to have conflict on link (DL or UL) direction between that of dynamic SFI and that of UE specific data (e.g., UE specific DCI triggered PDSCH, PUSCH (grant-based), and PUCCH with A/N for a PDSCH). In an example, a link direction denoted as unknown in dynamic SFI may not be deemed as in conflict with DL or UL; see Babaei, paragraph [0478]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Babaei regarding multicarrier communication system into the method related to sending interference indication information to the neighboring cell of Zhang, Seo and Lu. The motivation to do so is to manage the inter-system interference or the interference from the adjacent cell outside the carrier bandwidth may impact the receiving performance of the BWP (see Babaei, paragraphs [0059] and [0384]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2018/0270039 A1 (Zhang hereinafter), in view of disclosed prior art Seo et al., US 2019/0281601 A1 (Seo hereinafter), as applied to the claims above and further in view of disclosed prior art Babaei et al., US 2019/0141695 A1 (Babaei hereinafter).
Here is how the references teach the claims. 
Regarding claims 23, Zhang and Seo disclose the method of claim 22. Zhang and Seo do not explicitly disclose wherein the first cell comprises a master cell group (MCG) of a dual connectivity configuration including the second cell, and the second cell comprises a secondary cell group (SCG) of the dual connectivity configuration.
In the same field of endeavor (e.g., communication system) Babaei discloses a method for multicarrier communication system that comprises wherein the first cell comprises a master cell group (MCG) of a dual connectivity configuration including the second cell, and the second cell comprises a secondary cell group (SCG) of the dual connectivity configuration (In multi-connectivity, a UE may be connected to one master gNB and one or more secondary gNBs. FIG. 7 illustrates one example structure for the UE side MAC entities when a Master Cell Group (MCG) and a Secondary Cell Group (SCG) are configured, and it may not restrict implementation; see Babaei, paragraph [0170]. Also see paragraph [0172], “In the case of multi-connectivity, the UE may be configured with multiple NR MAC entities: one NR MAC entity for master gNB, and other NR MAC entities for secondary gNBs. In multi-connectivity, the configured set of serving cells for a UE may comprise of two subsets: the Master Cell Group (MCG) containing the serving cells of the master gNB, and the Secondary Cell Groups (SCGs) containing the serving cells of the secondary gNBs. For a SCG”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Babaei regarding multicarrier communication system into the method related to sending interference indication information to the neighboring cell of Zhang and Seo. The motivation to do so is to manage the inter-system interference or the interference from the adjacent cell outside the carrier bandwidth may impact the receiving performance of the BWP (see Babaei, paragraphs [0059] and [0384]).

Allowable Subject Matter
Claims 5-6, 13, 15-17, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 11/05/2022